186 F.2d 358
PORTLAND-COLUMBIA LUMBER CO.v.FEAK.
No. 12521.
United States Court of Appeals Ninth Circuit.
Jan. 11, 1951.

Justin N. Reinhardt, Portland, Or., for appellant.
L. L. Thompson and Henderson, Carnahan & Thompson, all of Tacoma, Wash., for appellee.
Before BIGGS, HEALY, and POPE, Circuit Judges.
PER CURIAM.


1
The appellant contends that as a matter of low the jury could not find that the appellee was diligent and timely in the conduct of the resale of the lumber and that there was no evidence that appellee's alleged resales were timely or were made in good faith, by way of reducing the appellant's damages for breach of contract.  The line between questions of fact and of law is frequently narrow but in the instant case the acts done by the appellee to reduce the appellant's damages were sufficient and were clearly demonstrated by the evidence.  The trial judge committed no error in sending the case to the jury.  The judgment is affirmed.